Russell, J.
In the case of Lewis agt. Farrell, decided at this term of the court, it was held that before the additional chapters of the new Code went into operation it was necessary for a plaintiff residing in another county bringing an action in this court to file security for costs, but that the Code, as amended,-had changed the law on this subject. The order appealed from was made before the change in the law occurred. It was correct as the law then was, and should be affirmed, with costs and disbursements. So ordered.
Spies, J., concurs.